DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species represented by Fig. 9 in the reply filed on 17 June 2021 is acknowledged.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in claims 6 and 14 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the context of the claim or corresponding specification what distance away from the bottom would be within the scope of “near” the bottom.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran et al (US 2011/0278202).
Regarding claim 1, Moran discloses a method for recovering hydrocarbon diluent present in froth treatment tailings (see [0036]; [0045]; [0050]), comprising:
introducing the tailings into a vessel (see [0051]);
adding a first portion of steam into the vessel to form a vapor-tailings interface (see [0048]; [0052]; [0067], vapor-tailings interface is inherent to introducing the steam directly into the tailings pool); and

Regarding claim 13, Moran discloses wherein the vessel 22 comprises a slurry bubble column and the first portion of steam is introduced below the tailings (via steam distributor 78) as the tailings are introduced into the vessel (via tailings inlet 38) (see Fig. 1; [0122]; [0124]; [0134]-[0135], steam distributor is a sparger ring; [0150], which describes a continuous process, thus teaching introducing steam as the tailings are introduced into the vessel; [0178], which describes the froth treatment tailings as a slurry; given this and that the steam is sparged into the tailings, the vessel is considered a “slurry bubble column” as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moran, as applied to claim 1 above.
Regarding claim 7, Moran discloses performing the method at “any operating pressure which is suitable for separating the diluted tailings into the recovered diluent component and the diluent recovered tailings component” (see [0069]). Based on this teaching, it is considered that a person of ordinary skill in the art would determine, by routine experimentation, the optimum pressure for operating the vessel and introducing steam in order to maximize separation efficiency of the diluent component from the tailings. Absent a showing of criticality or unexpected results, the claimed pressure ranges are not considered to patentably distinguish the instant claims over the cited prior art.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moran, as applied to claim 1 above, in view of Duerr et al (US 9,676,684).
Below is based on a different interpretation of Moran.
Regarding claims 13 and 14, Moran discloses steam being introduced into a tailings pool that has formed at the bottom of the vessel (see [0134]), equivalent to the claimed second portion of steam. The 
Moran does not disclose introducing another portion of steam (i.e. claimed first portion).
Duerr is directed to a process for solvent recovery from solvent diluted tailings (see Abstract). Like Moran, tailings are introduced into a vessel (stripping column 12) via feed line 16 and a pool 50 forms at the bottom of the vessel (see Fig. 1; col. 9, lines 54-65; col. 11, lines 38-45). Moran discloses introducing steam via inlet 18, which is below the tailings inlet and above the pool, which facilitates stripping solvent from the tailings (see Fig. 1; col. 9, lines 58-59; col. 11, lines 38-40).
In this regard, it is known in the prior art to introduce steam into a solvent recovery vessel both (1) below the tailings inlet and above the bottom pool, as in Duerr; and (2) into the bottom pool, as in Moran. Combining these known techniques to arrive at the claimed embodiment would have been obvious to a person of ordinary skill in the art for the purpose of increasing the stripping of solvent from the tailings stream. Furthermore, such a combination would be associated with at least a reasonable expectation of success and is not considered to define a patentable invention over what is known in the prior art.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Moran and Duerr, cited above, are considered to be the closest prior art references. Neither reference discloses or suggests the embodiments encompassed by claims 5 and 12, wherein the vessel comprises an annular section and a central section having a draft tube therethrough. No concentric draft tube is disclosed in the prior art for use in processes for solvent recovery from froth treatment tailings. Nor does there appear to be any suggestion or motivation which would lead a person of ordinary skill to modify the known solvent recovery vessels to arrive at the claimed embodiment for use in a solvent recovery process. Accordingly, this feature is considered to define a patentable invention over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Renee Robinson/Primary Examiner, Art Unit 1772